Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 1 of 36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 2 of 36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 3 of 36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 4 of 36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 5 of 36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 6 of 36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 7 of 36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 8 of 36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 9 of 36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 10 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 11 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 12 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 13 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 14 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 15 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 16 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 17 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 18 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 19 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 20 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 21 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 22 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 23 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 24 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 25 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 26 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 27 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 28 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 29 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 30 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 31 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 32 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 33 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 34 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 35 of
                                         36
Case 18-13027-t11   Doc 136-3   Filed 03/22/19   Entered 03/22/19 15:29:23 Page 36 of
                                         36
